

114 HR 6326 IH: Regulatory Impact on Employment and Wages Act
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6326IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Mr. Walberg introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit any new major rule from taking effect until the Secretary of Labor conducts a study to
			 determine the impact of such rule on wages and employment.
	
 1.Short titleThis Act may be cited as the Regulatory Impact on Employment and Wages Act. 2.FindingsCongress finds the following:
 (1)The median wage in the United States is the same today as it was in 2007. (2)Since 2009, the average income of individuals making incomes in the top 1 percent grew by 11.2 percent in real terms, while individuals with incomes in the bottom 99 percent saw their incomes decrease by 0.4 percent.
 (3)Since 2009, the Administration has created over $600 billion in new regulatory costs related to major rules.
 (4)Federal regulations account for roughly $2 trillion in lost economic growth. (5)For every $1 billion in new regulatory costs, affected industry employment declines by 3.6 percent.
 (6)Regulatory costs disproportionally impact lower and middle income Americans the most with higher cost of goods, lower wages, and less economic opportunity.
 3.Wage studyNo major rule proposed by a Federal agency on or after the date of enactment of this Act may take effect as a final rule, until the Secretary of Labor (acting through the Bureau of Labor Statistics)—
 (1)conducts a study to the determine the extent to which such rule will impact— (A)wage growth (including for hourly and part-time workers) in each industry to which such rule is applicable; and
 (B)employment in each such industry; (2)submits the results of such study to Congress; and
 (3)makes such study publicly available on the website of the Department of Labor. 4.Requirement regarding wage studyThe requirement to conduct a study under section 3 may not be fulfilled by a study conducted prior to the date of enactment of this Act, or conducted by another agency.
 5.DefinitionIn this Act, the term major rule has the meaning given the term in section 804 of title 5, United States Code. 